Citation Nr: 0524532	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to April 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

The Board remanded the case in December 2003 for further 
development, and the case was returned to the Board in June 
2005.  


FINDINGS OF FACT

1.  In an unappealed rating determination of February 1987, 
reopening of the veteran's claim for service connection for 
bilateral pes planus was denied.  

2.  The evidence received since the February 1987 decision is 
either cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for 
bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  66 
Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received before that date.  

The Board notes that through a letter dated in January 2004, 
the Statement of the Case and a Supplemental statement of the 
Case, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA to obtain the evidence on his 
behalf.

Although the veteran was not specifically informed to submit 
any pertinent evidence in his possession, he was informed to 
either submit the required evidence or to provide the 
information and authorization necessary for VA to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  Accordingly, to 
this extent, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim to reopen a claim 
for service connection for bilateral pes planus; however, 
neither the VCAA nor the implementing regulations require VA 
to afford a claimant a VA examination before the receipt of 
new and material evidence to reopen a claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the Appeals Management Center readjudicated the 
claim to reopen following the provision of the required 
notice and the completion of all indicated development of the 
record.  There is no indication or reason to believe that the 
ultimate decision of the agency of original jurisdiction 
would have been different had complete VCAA notification been 
provided before the initial adjudication of the claim to 
reopen.  Therefore, the Board is satisfied that VA properly 
processed the claim following the provision of the required 
notice and that any procedural errors in the development and 
consideration of the claim were harmless and non prejudicial 
to the veteran.

Accordingly, the Board will address the merits of the claim 
to reopen.

II.  Analysis

Service connection for pes planus was initially denied by the 
Board in an unappealed decision of September 1983 on the 
basis that the veteran's flat feet disability, which was 
noted on service entrance examination, did not undergo an 
increase during active duty.  In subsequent unappealed 
decisions dated in October 1986 and February 1987, the RO 
determined that the evidence added to the record did not 
warrant a grant of service connection.  

The current claim to reopen was received in October 2000.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence of record at the time of the February 1987 
rating decision included service medical records.  They show 
that on entrance examination, mild pes planus was noted.  The 
veteran was seen on several occasions during active duty with 
complaints of callouses and hammertoes.  A November 1977 
record reveals that he was seen complaining of arch pain.  
The veteran's service separation examination report notes no 
clinical abnormality of the feet.  Also of record were 
medical statements dated in April 1986 which essentially note 
that the veteran had received post-service treatment for 
fallen arches and wore arch supports as part of his 
treatment.  No medical evidence showing that the veteran's 
pre-existing pes planus was aggravated by service was of 
record at the time of the February 1987 RO determination.

Evidence added to the record since the February 1987 rating 
decision includes copies of invoices for arch supports dated 
from June 1993 to October 2001.  Also added to the record is 
a private medical statement dated in December 2003 from the 
veteran's podiatrist.  The doctor stated that he was unable 
to submit a statement that supported the veteran's contention 
that his bilateral pes planus was aggravated by military 
service because he did not treat the veteran for the 
condition at that time.  The doctor addressed the veteran's 
symptoms of fallen arches since he began treating him in 
1986.  It was noted that his current diagnosis was severe 
metatarsalgia.  The doctor related that the veteran was 
required to wear orthotic devices to treat his symptoms.  

Also added to the claims file since the last final decision 
are the veteran's own statements which assert that his 
bilateral pes planus was aggravated during military duty.  
His statements are essentially cumulative in nature since 
similar statements of the veteran were previously of record.  
None of the other evidence added to the record is pertinent 
to the claim to reopen.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claim.  


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for bilateral pes planus is denied.  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


